DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed 02/08/2022 with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Preliminary Formalities
Claims 8, 9 have been canceled. Claims 1-7, 10-12 are pending.

Information Disclosure Statement
The information disclosure statement filed 02/08/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Specifically, no legible copy of Foreign Document WO 2009/124344 was provided in the application.  As such, this document was not considered.
N.B. – Only the front page of WO 2009/124344 was submitted, not the entire document.

Drawings
The drawings were received on 02/08/2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 3, the claim has been amended to require “the fairlead is configured to removably couple drivetrain” (underlining showing amendment).  However, in addition to comprising vague and indefinite language, the limitation does not appear to have been discussed in the disclosure as originally filed.  Additionally, Applicant has failed to indicate where support may be found for the amended limitation.  As such, the limitation appears to comprise new matter, impermissible pursuant to 35 U.S.C. §112(a).
Regarding claim 7, the claim has been amended to require “wherein the extension spring is configured to produce a tension force and a compression force on the tendon” (emphasis added).  However, the limitation does not appear to have been discussed in the disclosure as originally filed—no support appears to be provided for the feature of a “compression force on the tendon” which is “produce[d]” by the “extension spring”.  Additionally, Applicant has failed to indicate where support may be found for the amended limitation.  As such, the limitation appears to comprise new matter, impermissible pursuant to 35 U.S.C. §112(a).
Regarding claims 4-6, they are dependent on claim 3 and thereby inherit the deficiencies thereof.
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 3, the limitation “a fairlead configured to couple the second end of the extension spring to the fixed location” is vague and indefinite.  Notably, the claim fails to make clear what may be comprised by the “fairlead”.  
N.B. – The above issue was noted in the Non-Final Office Action of 10/06/2021 but has been neither corrected nor addressed by Applicant.
Notably, a “fairlead” may be defined as, e.g., “a pulley, thimble, etc., used to guide a rope forming part of the rigging of a ship, crane, etc., in such a way as to prevent chafing” or “a swiveling mounting for sheaves, over which cables pass”.  Here, however, such a definition does not appear consistent with the visual description of “fairlead 312” as shown in the figures, and no further description appears to be provided in the specification.  For the purpose of examination, the term “fairlead” will be interpreted as a —coupling—.
Regarding claim 3, the limitation “the fairlead is configured to removably couple drivetrain” is vague and indefinite.  
First, it is respectfully noted that the limitation is not grammatically correct and is, therefore, vague and indefinite in the intended scope of patent protection sought.
Second, in addition to appearing to comprise new matter impermissible under 35 U.S.C. §112(a), the limitation fails to make clear how the “fairlead” may be “configured to removably couple drivetrain,” including what structure(s) may allow the “fairlead” to be so “configured”.  Additionally, the specification fails to provide any clarification.
The limitation recites function rather than structure.  It is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Furthermore, it must be noted that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See MPEP § 2114(I).
To resolve the unclear boundaries of the functional language, Applicant may amend the claim to specify how the “fairlead” may be “configured to removably couple drivetrain”—such as by specifying a particular structure that would allow performance of the claimed function.  Of course, such limitation(s) would need to find support in the specification as originally filed.
Regarding claim 7, the limitation “a fairlead, wherein […] the fairlead is configured to couple to the drivetrain” is vague and indefinite.  Notably, the claim fails to make clear what may be comprised by the “fairlead”.  Notably, a “fairlead” may be defined as, e.g., “a pulley, thimble, etc., used to guide a rope forming part of the rigging of a ship, crane, etc., in such a way as to prevent chafing” or “a swiveling mounting for sheaves, over which cables pass”1.  Here, however, such a definition does not appear consistent with the visual description of “fairlead 312” as shown in the figures, and no further description appears to be provided in the specification.  For the purpose of examination, the term “fairlead” will be interpreted as a —coupling—.
Regarding claims 4-6, they are dependent on claim 3 and thereby inherit the deficiencies thereof.
For the purpose of expediting prosecution, prior art will be applied in reference to the claims as best understood by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 10, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kuboyama et al. (US 5,176,552) in view of Qu (US 2015/0266549 A1).
Regarding claim 1, Kuboyama et al. discloses a system (luminous float, see Fig. 1) comprising: 
a float (float 7), 
wherein the float comprises a drivetrain (see, e.g., Fig. 1 gear train 40); 5
a reaction structure (resistance plate 3) coupled to the drivetrain (see Fig. 1), 
wherein the reaction structure (resistance plate 3) is coupled to the drivetrain (gear train 40) by a tendon (including wires 10, 13); and 
an extension spring (spring 11) having a first end coupled to a fixed point on the tendon (spring 11 has a first end coupled to wire 10) and a second end configured to be disposed at a fixed location (second end of spring 11 is fixed at top of vertical cylinder 1) relative to the drivetrain (see Fig. 1), 10
wherein the extension spring (spring 11) is configured to experience an elastic force in response to tension on the first end of the extension spring (spring 11) away from the drivetrain (gear train 40).
However, Kuboyama et al. appears to be silent regarding the possibility of placing the fixed point to which the spring is connected at a location which is between where the tendon is coupled to the drivetrain and where the tendon is coupled to the reaction structure.  
On the other hand, Qu (Figure 5) discloses a system comprising:
a float (floating body 1) comprising a drivetrain (including, e.g., piston rod 3);
a reaction structure (anchor base 22) coupled to the drivetrain by a tendon (including, e.g., webbing 36, drum assembly 34, chain 29); and
an extension spring (e.g., spring 20) having a first end coupled to a fixed point on the tendon (connected to frame of drum 34) and a second end configured to be disposed at a fixed location relative to the drivetrain (spring 20 is fixed at bottom of piston rod 60), wherein the fixed point on the tendon is between where the tendon is coupled to the drivetrain (at bottom of piston rod 60) and where the tendon is coupled to the reaction structure (at bottom of chain 29; see Fig. 5).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Kuboyama et al. with the placement of the extension spring at a location between where the tendon is couple to the drivetrain and where the tendon is coupled to the reaction structure, as taught by Qu, for the purpose of, e.g., adapting the system to use a hydraulic drivetrain, thereby allowing for automatically adapting to most forms of waves and doing work multiple times during the process of one rising wave, thus increasing energy extraction from the waves (see, e.g., ¶ 10); or simply as a matter of design choice, to provide a reset of the linear motion components of a drivetrain via a return spring (see, e.g., ¶¶ 18, 23); especially since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 2, the combination of Kuboyama and Qu further renders obvious a tendon-spring coupling (Qu: spring 20 is coupled to tendon 36+29 at drum assembly 34) attaching the tendon (Qu: webbing 36+chain 29) to the extension spring (Qu: spring 20) at the fixed point (Qu: see Fig. 5).
Regarding claim 3, as best understood, the combination of Kuboyama and Qu further renders obvious a fairlead (Qu: e.g., bottom of piston rod 60, which serves as an attachment point/coupling for spring 20, which for the purpose of examination will be interpreted as teaching the claimed ‘fairlead’ since the claim does not further define ‘fairlead’ and, as best understood, this appears simply to refer to, e.g., an attaching/coupling point/mechanism), wherein the extension spring is coupled directly to the fairlead and the fairlead is configured to couple to the drivetrain (Qu: see, e.g., Fig. 5).
Regarding claim 4, the combination of Kuboyama and Qu renders obvious the invention as claimed in claim 3, upon which claim 4 is dependent.
However, whereas the embodiment of Fig. 1 of Kuboyama appears to be capable of being fully retractable into the float when the tendon retracts (see Fig. 1: bellows 2, and thus coupling/fairlead where wire 10 is coupled to connector 14 appears capable/configured to be fully retractable into the housing of vertical cylinder 1, and thus into float, when tendon/wire 10 retracts), the following is additionally noted for expediting prosecution.
On the other hand, Kuboyama (Figure 7) discloses a similar system comprising a float, etc., wherein, notably, the fairlead may be configured to be fully retractable into the float (see, e.g., Fig. 7: spindle 103 appears to be fully retractable into float body 101) when the tendon (here, spindle 103) retracts.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Kuboyama with the explicit teaching of configuring the fairlead/coupling to be fully retractable, as taught by Kuboyama, for the purpose of housing the fairlead/coupling during transportation and/or when not deployed, thereby providing protection for the housed components.
Regarding claim 5, the combination of Kuboyama and Qu further renders obvious that the tendon (Kuboyama: wire 10) may be configured to (Kuboyama: see, e.g., Fig. 1) wrap around a drum (Kuboyama: shaft 12) in the float (Kuboyama: vertical cylinder is located inside of float body 7).
Regarding claim 7, as best understood, the combination of Kuboyama and Qu further renders obvious a fairlead (Qu: e.g., bottom of piston rod 60, which serves as an attachment point/coupling for spring 20, which for the purpose of examination will be interpreted as teaching the claimed ‘fairlead’ since the claim does not further define ‘fairlead’ and, as best understood, this appears simply to refer to, e.g., an attaching/coupling point/mechanism), wherein the extension spring is coupled directly to the fairlead and the fairlead is configured to couple to the drivetrain (Qu: see, e.g., Fig. 5) and wherein the extension spring is configured to produce a tension force or a compression force on the tendon (Qu: see, e.g., ¶¶ 23, 173: spring may be extension spring or compression spring; note that Kuboyama teaches similar functionality: see, e.g., col. 2, ll. 31-36, where the ‘coupling means’ would be analogous to the claimed fairlead/coupling mechanism).
Regarding claim 10, the combination of Kuboyama and Qu further renders obvious that the tendon (Kuboyama: wire 10) is configured to wrap around (Kuboyama: see, e.g., Fig. 1) a drum (Kuboyama: shaft 12) in the float (Kuboyama: vertical cylinder is located inside of float body 7).
Claim 6, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Kuboyama et al. (US 5,176,552) in view of Qu (US 2015/0266549 A1) and further in view of Mason (US 3,638,358).
Regarding claim 6, the combination of Kuboyama and Qu renders obvious the invention as claimed, but the references appear to be silent regarding the possibility that the spring may be configured to wrap around the drum when the tendon retracts.
On the other hand, Mason (Figure 2) discloses an extension spring (spring 82) having a first end (at end cap 84) coupled to a fixed point (end cap is coupled via mounting pin 94) on a tendon (wire 88), wherein, notably, the spring (spring 82) is configured to wrap around a drum (winding drum 36) when the tendon (wire 88) retracts (see Fig. 2).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Kuboyama with the explicit teaching of winding the spring around the drum when the tendon retracts, as taught by Mason, for the purpose of, e.g., maximizing a length of spring, and thus maximizing an available spring force, while minimizing an amount of space needed for the spring, since, by winding the spring around the drum, it would occupy less space.
Claims 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kuboyama et al. (US 5,176,552) in view of Qu (US 2015/0266549 A1) and further in view of Sampaio (US 2012/0153624 A1).
Regarding claims 11, 12, the combination of Kuboyama and Qu renders obvious the invention as claimed but the references appear to be silent regarding the possibility that the float may comprise an underwater vehicle.
On the other hand, Sampaio (Figures 2-3C) discloses a system comprising a float, wherein the float is an unmanned underwater vehicle and/or an autonomous underwater vehicle (see, e.g., Figs. 3B, 3C: floating body/vehicle 300 [Sampaio refers to “water vehicle or floating body” synonymously throughout the specification] may be either positioned on the surface or may be immersed in the body of water; when immersed, floating body/vehicle 300 would be an underwater vehicle and, in the case when equipped with one or more propellers [see, e.g., ¶ 148], appear to meet the limitations of a UUV or AUV, given the broadest reasonable interpretations of these terms).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to employ the system of Kuboyama et al. in an underwater vehicle system, as taught by Sampaio, including an unmanned underwater vehicle or an autonomous underwater 10vehicle, where Kuboyama et al. appears silent regarding further details of use under water, and Sampaio teaches a suitable application for a system with float and spring in an underwater vehicle application, where the selection of a known configuration based on its suitability for its intended use supports a prima facie obviousness determination (MPEP §2144.07).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages and figures may apply. 
Applicant, in preparing a response, should fully consider each of the references in its entirety as potentially teaching all or part of the claimed invention.
The Examiner requests, in response to this Office Action, that support be shown for all language added to any original claims on amendment and any new claims.  That is, to specifically note the page(s) and line number(s) in the original specification and/or drawing figure(s) where support for newly added claim language may be found.  No new matter may be added.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. MIKAILOFF whose telephone number is (571) 270-7894.  The examiner can normally be reached Mon. - Thurs. 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. PATEL can be reached at (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. MIKAILOFF/Examiner, Art Unit 2832                                                                                                                                                                                                        
May 23, 2022


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Random House Unabridged Dictionary, © Random House, Inc. 2022.